Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 07, 2019

The Court of Appeals hereby passes the following order:

A18A2047. LESTER v. GEORGIA DEPARTMENT OF LABOR INDUSTRY
    FOR THE BLIND et al.

      We have reviewed the briefs and record in this case. Because no reversible
error appears to exist and the establishment of precedent is not desirable, the appeal
is hereby DISMISSED as improvidently granted. See Court of Appeals Rule 31 (b).

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 02/07/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.